DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In claim 1, “a gear box associated with the plurality of redundant motors”, as it relates to the embodiment of the invention depicted in Figure 12, to which claim 1 appears to be drawn.
In claim 2, “a cooling fan for drawing air into the line replaceable unit across an electronic component of the line replaceable unit to cool the electronic component and for expelling air into an oil cooler for cooling oil contained therein” as it relates to the embodiment of the invention depicted in Figure 12, to which claim 2 appears to be drawn.
In claim 3, “wherein the cooling fan is mechanically powered by the rotor shaft” as it relates to the embodiment of the invention depicted in Figure 12, to which claim 3 appears to be drawn.
In claim 5, “an oil distribution system for distributing oil cooled by the oil cooler to at least one motor and at least one gearbox” as it relates to the embodiment of the invention depicted in Figure 12, to which claim 5 appears to be drawn.
In claims 13 and 17, “an unducted rotor”.
In claims 14 and 18, “wherein the at least one structural element comprises at least one of a housing and first and second rails disposed on opposite sides of the unit.” Examiner notes that the drawings do not appear to depict an embodiment of the invention featuring both a housing and rails, as encompassed by the claim.
No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
planetary gear box 1205
oil cooler 1214
oil sump 1210  
The drawings are objected to because the reference numeral “1204” in Figure 12 has been used twice in reference to what appear to be two distinct elements of the invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 13, and 17 are objected to because of the following informalities:  The recitation of “the gear box” should read “the gearbox” or the like in order to maintain consistency with the terminology used in Applicant’s disclosure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically, claim 1 recites “a rotor shaft having a plurality of rotor blades connected thereto via a swashplate” and subsequently recites “a cyclic actuation system…connected to the swashplate”, which is also shown in the claimed embodiment in Figure 12. However, swashplates generally consist of two different plates, a rotating plate connected to the shaft and the rotor blades, and non-rotating plate connected to the cyclic actuation system. For all practical purposes, it is impossible for the cyclic actuation system, i.e., the pilot’s flight control commands, to be connected to a rotating swashplate, i.e., the swashplate that is also connected to the rotor shaft and the rotor blades. However, Applicant does not appear to have disclosed a non-rotating swashplate. On the contrary, as shown in Figure 12, the swashplate 1220 to which the cyclic pitch actuators 1218 is indistinguishable from the swashplate 1220 to which the rotor shaft 1204 and the control rod assembly 1216 are connected to. Given such a configuration, the requirements of claim 1 as detailed above have not been enabled such that a POSITA can make and/or use the invention. Claims 13 and 17 are likewise rejected, and dependent claims 2-12, 14-16, and 18-20 fail to cure the deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a gear box associated with the plurality of redundant motors” which is indefinite. Given the configuration shown in Figure 12, which features a plurality of stacked motors 1202 acting directly on a single rotor shaft 1204, the rotor shaft 1204 shown as being integrally formed up to the swashplate 1220, it is unclear how a gearbox might be associated with the motors in furtherance of the transmission of power to the rotor blades. Claims 13 and 17 are likewise rejected, and dependent claims 2-12, 14-16, and 18-20 fail to cure the deficiency.
Claim 2 recites “the line replaceable unit” which lacks proper antecedent basis. For examination purposes, Examiner is interpreting claim 2 to read “single integrated unit”, as recited in claim 1, in order to promote compact prosecution.
Claim 5 recites “the oil cooler” which lacks proper antecedent basis.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2021/0039796 A1), hereinafter Hirabayashi, in view of Muren (US 2012/0282103 A1).
Regarding claim 1, Hirabayashi discloses an electric drive system (abstract, regarding a motorized aircraft) comprising: 
a plurality of redundant motors (motors 23A-23E; fig. 2A), wherein power generated by the plurality of motors is used to drive a rotor system (para. [0031], regarding the electric aircraft 10 obtains a propulsive force generated by driving each propeller 21 by using the plurality of electric motors 23; fig. 2A) comprising a rotor shaft (propeller shaft 21a; fig. 2A) having a plurality of rotor blades connected thereto (propeller 21; fig. 2A); 
a gear box associated with the plurality of redundant motors (first gears 24, second gears 25; fig. 2A); and 
at least one structural element (nacelle 22; fig. 2A) for retaining the redundant motors and the gear box together as a single integrated unit (as shown in fig. 2A).
Hirabayashi does not appear to specifically disclose the plurality of rotor blades connected to the rotor shaft via a swashplate; and a cyclic actuation system for controlling an individual pitch of the rotor blades connected to the swashplate; the at least one structural additionally retaining the cyclic actuation system.
However, Muren is in the field of rotor assemblies (abstract) and teaches the plurality of rotor blades (rotor blades 1; fig. 1) connected to the rotor shaft (rotor shaft 5a; fig. 1) via a swashplate (rotor head 2, non-rotating swash plate 7; fig. 1); and a cyclic actuation system (servo bars 8; fig. 1) for controlling an individual pitch of the rotor blades connected to the swashplate (para. [0021], regarding by proper movements of the servo bars 8, e.g. controlled by remote sticks, the present embodiment of the rotor system allows for controlling of roll, pitch and lift of the aircraft to which it is mounted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electric drive system of Hirabayashi such that the plurality of rotor blades are connected to the rotor shaft via a swashplate; and a cyclic actuation system for controlling an individual pitch of the rotor blades connected to the swashplate as taught by Muren, whereby the nacelle disclosed by Hirabayashi would necessarily retain the cyclic actuation system of Hirabayashi as modified by Muren, in order to effectuate the desired control of the rotor blade orientation during operation (see Muren, paras. [0020-0021]).

Regarding claim 9, Hirabayashi as modified discloses the invention in claim 1, and further discloses wherein the at least one structural element comprises first and second rails disposed on opposite sides of the unit (the portions of the nacelle 22 adjacent to the air inlets 22a are effectively formed as rails disposed on opposing sides of the nacelle 22, as shown in fig. 7).
Alternatively, Examiner notes that Applicant has not disposed any particular criticality for the structural element being configured as opposing rails as compared to a housing. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention with first and second rails disposed on opposite sides of the unit, since the equivalence of a housing and rails for their use in the structural support art and the selection of any known equivalents to the same would be within the level of ordinary skill in the art.
	
Regarding claim 10, Hirabayashi as modified discloses the invention in claim 1, and further discloses wherein each of the motors comprises an electric motor (abstract).

Regarding claim 11, Hirabayashi as modified discloses the invention in claim 1, and further discloses wherein the rotor shaft (21a) is disposed through a center of the integrated unit (as shown in fig. 2a).

Regarding claim 12, Hirabayashi as modified discloses the invention in claim 1, and further discloses wherein each of the motors has associated therewith a one-way clutch (para. [0086], regarding when the first gears 24 is attached to the output shaft 23a of the corresponding electric motor 23, such attachment is enabled, for example, via a one-way clutch).

Regarding claim 13, Hirabayashi discloses a rotor system (abstract, regarding a motorized aircraft) comprising: 
an unducted rotor comprising a plurality of rotor blades (21) connected to a rotor shaft (21a);
a nacelle (22) for supporting the unducted rotor (as shown in fig. 2A); and
an electric drive system (abstract) comprising:
a plurality of redundant motors (motors 23A-23E; fig. 2A), wherein power generated by the plurality of motors is used to drive a rotor system (para. [0031], regarding the electric aircraft 10 obtains a propulsive force generated by driving each propeller 21 by using the plurality of electric motors 23; fig. 2A) comprising a rotor shaft (propeller shaft 21a; fig. 2A) having a plurality of rotor blades connected thereto (propeller 21; fig. 2A); 
a gear box associated with the plurality of redundant motors (first gears 24, second gears 25; fig. 2A); and 
at least one structural element (nacelle 22; fig. 2A) for retaining the redundant motors and the gear box together as a single integrated unit (as shown in fig. 2A);
wherein power generated by the plurality of motors is used to drive the rotor shaft (para. [0033]). 
Hirabayashi does not appear to specifically disclose the plurality of rotor blades connected to the rotor shaft via a swashplate; and a cyclic actuation system for controlling an individual pitch of the rotor blades connected to the swashplate; the at least one structural additionally retaining the cyclic actuation system; wherein the electric drive system is implemented as a line replaceable unit disposed in the nacelle.
However, Muren is in the field of rotor assemblies (abstract) and teaches the plurality of rotor blades (rotor blades 1; fig. 1) connected to the rotor shaft (rotor shaft 5a; fig. 1) via a swashplate (rotor head 2, non-rotating swash plate 7; fig. 1); and a cyclic actuation system (servo bars 8; fig. 1) for controlling an individual pitch of the rotor blades connected to the swashplate (para. [0021], regarding by proper movements of the servo bars 8, e.g. controlled by remote sticks, the present embodiment of the rotor system allows for controlling of roll, pitch and lift of the aircraft to which it is mounted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electric drive system of Hirabayashi such that the plurality of rotor blades are connected to the rotor shaft via a swashplate; and a cyclic actuation system for controlling an individual pitch of the rotor blades connected to the swashplate as taught by Muren, whereby the nacelle disclosed by Hirabayashi would necessarily retain the cyclic actuation system of Hirabayashi as modified by Muren, in order to effectuate the desired control of the rotor blade orientation during operation (see Muren, paras. [0020-0021]).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the electric drive system is implemented as a line replaceable unit disposed in the nacelle, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindber, 93 USPQ 23 (CCPA 1952). The purpose for doing so would be to ensure modularity of the system, allowing for easy maintenance and replacement.

Regarding claim 14, Hirabayashi as modified discloses the invention in claim 13, and further discloses wherein the at least one structural element comprises at least one of a housing and first and second rails disposed on opposite sides of the unit (the portions of the nacelle 22 adjacent to the air inlets 22a are effectively formed as rails disposed on opposing sides of the nacelle 22, as shown in fig. 7).
Alternatively, Examiner notes that Applicant has not disposed any particular criticality for the structural element being configured as opposing rails as compared to a housing. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention with first and second rails disposed on opposite sides of the unit, since the equivalence of a housing and rails for their use in the structural support art and the selection of any known equivalents to the same would be within the level of ordinary skill in the art.

Regarding claim 15, Hirabayashi as modified discloses the invention in claim 13, and further discloses wherein each of the motors comprises an electric motor (23) having associated therewith a one-way clutch (para. [0086], regarding when the first gears 24 is attached to the output shaft 23a of the corresponding electric motor 23, such attachment is enabled, for example, via a one-way clutch).

Regarding claim 16, Hirabayashi as modified discloses the invention in claim 13, and further discloses wherein the rotor shaft (21a) is disposed through a center of the line replaceable unit (as shown in fig. 2a).

Regarding claims 17-20, Hirabayashi discloses a rotorcraft (fig. 1), and further discloses all of the succeeding limitations of claims 17-20 as detailed in the rejections of claims 13-16 hereinabove, which are otherwise identical.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2021/0039796 A1), hereinafter Hirabayashi, in view of Muren (US 2012/0282103 A1) as applied to claim 1 above, and further in view of Bevirt et al. (US 2019/0329859 A1), hereinafter Bevirt.
Regarding claim 2, Hirabayashi as modified discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising a cooling fan for drawing air into the line replaceable unit across an electronic component of the line replaceable unit to cool the electronic component and for expelling air into an oil cooler for cooling oil contained therein.
However, Bevirt is in the field of aircraft propulsion systems (abstract) and teaches a cooling fan (air fan 318; fig. 9A) for drawing air into the line replaceable unit across an electronic component of the line replaceable unit to cool the electronic component (para. [0087], regarding airflow through the motor enters through a path 331 through the rotor support structure 315…the air fan 318 may also draw air in and through the airflow system described above) and for expelling air into an oil cooler for cooling oil contained therein (para. [0084], regarding after flowing through the heat exchanger 319 the fluid then routes back through the fluid flow structure 316 to the fluid pump 317…the air fan 318 may be driven by a motor to pull air through the heat exchangers).
It would have been obvious to one of ordinary skill in the art to modify the electric drive system of Hirabayashi to include a cooling fan for drawing air into the line replaceable unit across an electronic component of the line replaceable unit to cool the electronic component and for expelling air into an oil cooler for cooling oil contained therein as taught by Sandberg in order to ensure air flow through the electric drive system (see Bevirt, para. [0084]).

Regarding claim 3, Hirabayashi as modified discloses the invention in claim 2, but does not appear to specifically disclose wherein the cooling fan is mechanically powered by the rotor shaft.
However, Hirabayashi teaches that all of the motors (23A-23E) are mechanically coupled only to the rotor shaft (21a) as the sole output source of the motors. Furthermore, Bevirt teaches that the air fan 318 may be driven by a motor (para. [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the electric drive system of Hirabayashi such that the cooling fan of Bevirt is mechanically powered by the rotor shaft of Hirabayashi given the fact that in Hirabayashi, the only output means of the motors to drive the cooling fan is necessarily the shaft as powered by the motors, and the cooling fan as taught by Bevirt is already powered by a motor.

Regarding claim 4, Hirabayashi as modified discloses the invention in claim 2, and further discloses wherein the cooling fan is electrically powered (see again para. [0084] of Bevirt).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2021/0039796 A1), hereinafter Hirabayashi, in view of Muren (US 2012/0282103 A1) as applied to claim 1 above, and further in view of Niergarth et al. (US 2018/0050811 A1), hereinafter Niergarth.
Regarding claim 5, Hirabayashi as modified discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising an oil distribution system for distributing oil cooled by the oil cooler to at least one motor and at least one gearbox, wherein the distributed oil is used to cool the at least one motor and the at least one gearbox.
However, Niergarth is in the field of propulsion systems for aircraft (abstract) and teaches an oil distribution system (accessory gearbox 342; fig. 5) for distributing oil cooled by the oil cooler to at least one motor (para. [0063], regarding a supply line 362 of the thermal management system is further configured in thermal communication with the electric motor 334 of the BLI fan 300 for removing heat from the electric motor 334; fig. 7) and at least one gearbox (para. [0074], regarding a thermal management system having a thermal fluid circulation assembly in thermal communication with the power gearbox 336, if provided); fig. 5), wherein the distributed oil is used to cool the at least one motor and the at least one gearbox (see again paras. [0063] and [0074)).
It would have been obvious to one of ordinary skill in the art to modify the electric drive system of Hirabayashi to include an oil distribution system for distributing oil cooled by the oil cooler to at least one motor and at least one gearbox, wherein the distributed oil is used to cool the at least one motor and the at least one gearbox as taught by Niergarth in order to ensure that the components of the electric drive system are able to be properly cooled (see Niergarth, paras. [0063] and [0074).

Regarding claim 6, Hirabayashi as modified discloses the invention in claim 5, but does not appear to specifically disclose the invention further comprising a reservoir for collecting the distributed oil after it has been used to cool the at least one motor and the at least one gearbox.
However, Niergarth teaches a reservoir (sump 346; fig. 5) for collecting the distributed oil after it has been used to cool the at least one motor and the at least one gearbox (para. [0054], regarding the sump 346, as will be discussed in greater detail below, is configured to collect lubrication oil provided to the bearing 340).
It would have been obvious to one of ordinary skill in the art to modify the electric drive system of Hirabayashi to include a reservoir for collecting the distributed oil after it has been used to cool the at least one motor and the at least one gearbox as taught by Niergarth in order to ensure that the components of the electric drive system are able to be properly cooled (see Niergarth, paras. [0063] and [0074).

Regarding claim 7, Hirabayashi as modified discloses the invention in claim 5, but does not appear to specifically disclose the invention further comprising a pump associated with the reservoir for returning the oil collected in the reservoir to the oil cooler.
However, Niergarth teaches a pump (lubrication oil scavenger pump 360; fig. 5) associated with the reservoir for returning the oil collected in the reservoir to the oil cooler (para. [0056], regarding the lubrication oil scavenge pump 360 is fluidly connected to a lubrication oil scavenge line 364 for scavenging out lubrication oil from within the sump 346; fig. 5).
It would have been obvious to one of ordinary skill in the art to modify the electric drive system of Hirabayashi to include a pump associated with the reservoir for returning the oil collected in the reservoir to the oil cooler as taught by Niergarth in order to ensure that the components of the electric drive system are able to be properly cooled (see Niergarth, paras. [0063] and [0074).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2021/0039796 A1), hereinafter Hirabayashi, in view of Muren (US 2012/0282103 A1) as applied to claim 1 above, and further in view of Fenny et al. (US 2018/0251226 A1), hereinafter Fenny.
Regarding claim 8, Hirabayashi as modified discloses the invention in claim 1, and further discloses wherein the least one structural element comprises a housing (nacelle 22; fig. 2A). 
Hirabayashi does not appear to specifically disclose the housing having electrical connectors therethrough.
However, Fenny is in the field of hybrid propulsion systems for an aircraft (abstract) and teaches the housing (nacelle 304a; fig. 3A) having electrical connectors therethrough (para. [0032], regarding the aircraft 300 may be a tiltrotor aircraft and the nacelles 304a, 304b tilt, which can require, e.g., an electric slip ring 318a, 318b, respectively, to connect power conduits 312a, 312b, 312c to the respective electric motors; fig. 3A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647